Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Siritzky on 03/21/2022.
The application has been amended as follows: 
1.	(Previously presented)	A computer-implemented method for transferring style features from at least one source image to a target image, the method comprising:
(A)	generating a result image, based on the source image and the target image, by constructing a style representation of the source image based on filter responses of a convolutional neural network to the source image in a number of layers of the network, and by calculating a correlation between the different filter responses,
	wherein an expectation is taken over the spatial extent of the source image, and
wherein [[the]] semantic content of the result image corresponds to [[the]] semantic content of the target image, and
wherein a texture of the result image corresponds to a texture of the source image; and
(B)	outputting the result image.

2.	(Canceled)

3.	(Previously presented)	The method of claim 1, wherein the correlation corresponds to a Gram matrix.

4.	(Previously presented)	The method of claim 1, wherein the semantic content of an image corresponds to a result of a non-linear transformation of that image.

5.	(Original)	The method of claim 4, wherein the non-linear transformation corresponds to one or more convolutions of the image.

6-22.	(Canceled)	


23.	(Original)	The method according to claim 1, characterized in that the result image is made available in a social network.


24.	(Original)	The method according to claim 1, wherein the target image is received from a user or wherein the result image is sent to a user over a telecommunications network.


25.	(Previously presented)	A non-transitory computer program product comprising software comprising instructions for performing a method according to claim 1 on a computer.


26. (CANCELED) 	

27.	(Previously presented)	A device for transferring style features from at least one source image to a target image, the device comprising:
(A)	a generating section for generating a result image based on the target image and the source image, 
by constructing a style representation of the source image based on filter responses of a convolutional neural network to the source image in a number of layers of the network, by calculating a correlation between the different filter responses,
wherein an expectation is taken over the spatial extent of the source image,
wherein [[the]] semantic content of the result image corresponds to [[the]] semantic content of the target image, and
wherein a texture of the result image corresponds to a texture of the source image; and
(B)	an output unit for outputting the result image.

28.	(Previously presented)	The device of claim 27, further comprising a digital camera for capturing one or more source images.
Allowable Subject Matter
Claims 1, 3-5, 23-25, and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record disclose in combination with the other limitations of the claim generating a result image, based on the source image and the target image, by constructing a style representation of the source image based on filter responses of a convolutional neural network to the source image in a number of layers of the network, and by calculating a correlation between the different filter responses,
	wherein an expectation is taken over the spatial extent of the source image, and
wherein semantic content of the result image corresponds to semantic content of the target image, and
wherein a texture of the result image corresponds to a texture of the source image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669